Citation Nr: 0807243	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  95-34 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental disability, 
for treatment purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1975 until January 
1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 1994 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.

At his September 2005 hearing before the undersigned, the 
veteran withdrew a claim of entitlement to service connection 
for disability due to radiation exposure.  

In a November 2005 Board decision, a radiation claim was 
dismissed.  At that time, claims of entitlement to service 
connection for right ear hearing loss and entitlement to an 
effective date prior to August 2001 for increased dependents 
benefits were remanded for additional development.  Both 
claims were later denied by the Board in a June 2007 
decision.  At that time, the dental claim was remanded for 
additional development.  

In February 2008, a letter was received from the veteran's 
ex-wife that explained his current dental symptomatology.  
Although not accompanied by a waiver of Agency of Original 
Jurisdiction (AOJ) consideration, the veteran's 
symptomatology was known at the time of the last adjudication 
by the RO.  Accordingly, appellate review may proceed at this 
time.

To this point, the claim has been adjudicated as entitlement 
to service connection for dental outpatient treatment 
purposes.  It appears from the letter received in February 
2008, as well as from other correspondence of record, that 
the veteran is also seeking entitlement to service-connected 
compensation benefits for temporomandibular joint syndrome.  
As this claim has not yet been adjudicated, it is referred 
back to the RO for appropriate action.



FINDINGS OF FACT

1.  The veteran's entrance examination in April 1973 revealed 
no defects as to any teeth.  

2.  The service medical records reveal that, following 180 
days of active service, teeth # 3, 13, 14, 15, 16, and 17, 
were filled or extracted.

3.  There is no showing that the in-service fillings and 
extractions were due to calculus, acute periodontal disease, 
or third molars.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
outpatient dental treatment for teeth # 3, 13, 14, 15, 16, 
and 17 purposes have been met.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.381 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a July 2007 
letter.  The letter informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a September 2007 supplemental statement of 
the case issued after the notice was provided.  

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

With respect to the Dingess requirements, in the July 2007 
letter described above  provided the veteran with notice of 
what type of information and evidence was needed to establish 
a disability rating, as well as notice of the type of 
evidence necessary to establish an effective date.  With that 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, the veteran's statements in support 
of his claim are of record, including testimony provided at a 
September 2005 hearing before the undersigned.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
a dental condition, for outpatient treatment purposes.  

The Court has specifically held that a claim for service 
connection for a dental disorder is also a claim for VA 
outpatient dental treatment. See Mays v. Brown, 5 Vet. App. 
302 (1993).  

The determination of whether service connection may be 
established for the purpose of outpatient dental treatment is 
based on the criteria set forth under 38 C.F.R. § 3.381.  As 
provided at 38 C.F.R. § 3.381(a), treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment.  In determining service 
connection, the condition of teeth and periodontal tissues at 
the time of entry into active duty will be considered.  
Treatment during service, including filling or extraction of 
a tooth, or placement of a prosthesis, will not be considered 
evidence of aggravation of a condition that was noted at 
entry, unless additional pathology developed after 180 days 
or more of active service.  See 38 C.F.R. § 3.381(c). 
  
With respect to dental conditions noted at entry and treated 
during service, 38 C.F.R. § 3.381(d) sets forth principles 
for determining whether a grant of service connection for 
treatment purposes is warranted.  Such guidelines are as 
follows:

(1) Teeth noted as normal at entry will 
be service- connected if they were filled 
or extracted after 180 days or more of 
active service.  

(2) Teeth noted as filled at entry will 
be service- connected if they were 
extracted, or if the existing filling was 
replaced, after 180 days or more of 
active service.  

(3) Teeth noted as carious but restorable 
at entry will not be service-connected on 
the basis that they were filled during 
service.  However, new caries that 
developed 180 days or more after such a 
tooth was filled will be service- 
connected.  

(4) Teeth noted as carious but restorable 
at entry, whether or not filled, will be 
service-connected if extraction was 
required after 180 days or more of active 
service.  

(5) Teeth noted at entry as non-
restorable will not be service-connected, 
regardless of treatment during service.  

(6) Teeth noted as missing at entry will 
not be service connected, regardless of 
treatment during service.  

In addition to the above principles, 38 C.F.R. § 3.381(e) 
indicates specific dental conditions that will not be 
considered service connected for treatment purposes:  

(1) Calculus;  

(2) Acute periodontal disease;  

(3) Third molars, unless disease or 
pathology of the tooth developed after 
180 days or more of active service, or 
was due to combat or in-service trauma; 
and 

(4) Impacted or malposed teeth, and other 
developmental defects, unless disease or 
pathology of these teeth developed after 
180 days or more of active service.  

Finally, 38 C.F.R. § 3.381(f) provides that teeth extracted 
because of chronic periodontal disease will be service-
connected only if they were extracted after 180 days or more 
of active service.  38 C.F.R. § 3.381.  

In the present case, an April 1973 enlistment examination 
showed no dental defects.  The veteran's dental health was 
listed as "acceptable."  

A review of the in-service dental records appears to show 
that tooth #16 was extracted in July 1976.  Tooth #17 appears 
to have been removed in April 1977.  In August 1982, tooth 
#14 was filled.  In October 1982, tooth #3 was filled. 
Furthermore, in September 1991, tooth #16 was filled.  
Moreover, in March 1993, it appears that teeth #13 and #15 
were extracted.  

All of the above extractions and fillings occurred after the 
veteran had been in active service for 180 days.  Moreover, 
as noted above, all teeth were noted as normal upon entry 
into active service.  Therefore, a grant of service 
connection for treatment purposes under 38 C.F.R. 
§ 3.381(d)(2) is appropriate here.  In reaching this 
conclusion, the Board acknowledges the limitations on grants 
of outpatient dental treatment imposed under 38 C.F.R. 
§ 3.381(e).  However, there is no showing that the 
extractions and fillings at issue relate to calculus, acute 
periodontal disease, or third molars.  

The Board acknowledges that there is no showing of in-service 
trauma to the teeth.  However, such is not required for a 
grant of outpatient dental treatment under 38 C.F.R. 
§ 3.381(d)(2) under the facts of the instant case.  

Again, service connection for outpatient dental treatment 
purposes is warranted here for teeth #3, 13, 14, 15, 16,  and 
17, under the provisions of 38 C.F.R. §3.381.  Such 
provisions do not enable service connection for treatment 
purposes for any other teeth.  

The Board will now consider whether service connection for 
outpatient dental treatment purposes may be established for 
any other teeth under the provisions of 
38 C.F.R. § 17.161.  That section sets forth classes of 
eligibility for dental treatment.  Under 38 C.F.R. 
§ 17.161(a), addressing Class I eligibility, it is provided 
that those having a service-connected compensable dental 
disability or condition may be authorized dental treatment as 
necessary to maintain oral health and masticatory function.  

Furthermore, 38 C.F.R. § 17.161(b) provides eligibility for 
dental treatment under Class II, Class II(a), Class II(b), 
and Class II(c).  With respect to Class II, Class II(a), and 
Class II(b), having a service-connected compensable or 
noncompensable dental disability or condition is a predicate 
to eligibility.  Class II(c) eligibility is not dependent on 
having a service-connected compensable or noncompensable 
dental disability or condition.  Instead, eligibility is 
dependent on having prisoner of war status for a period on 90 
days or more.

It is noted that the dental conditions for which service-
connected compensation benefits are available are set forth 
under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  
Diagnostic Code 9900 contemplates chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible.  Diagnostic 
Codes 9901 and 9902 address loss of the mandible.  Diagnostic 
Codes 9903 and 9904 concern nonunion and malunion of the 
mandible, respectively.  Diagnostic Code 9905 addresses 
temporomandibular articulation and limited jaw motion.  
Diagnostic Codes 9906 and 9907 contemplate loss of the ramus, 
and Diagnostic Codes 9908 and 9909 address loss of the 
condyloid process.  Diagnostic Codes 9910 and 9910 concern 
loss of the hard palate.  Loss of teeth is contemplated under 
Diagnostic Code 9913, and loss of the maxilla is addressed 
under Diagnostic Codes 9914 and 9915.  Finally, Diagnostic 
Code 9916 concerns malunion or nonunion of the maxilla.  

In the present case, the veteran is not currently service-
connected for any dental disability under 38 C.F.R. § 4.150 
(2007).  Because having a service-connected compensable or 
noncompensable dental condition is a predicate to eligibility 
under Class I, Class II, Class II(a), and Class II(b), none 
of these provisions serves as a basis for authorization of 
outpatient dental treatment here.  Similarly, because the 
evidence does not establish that the veteran was a prisoner 
of war, he is not eligible for outpatient dental treatment 
under Class II(c).  There are no other relevant classes of 
eligibility based on the facts of record in the instant case.  

In conclusion, the evidence of record supports a grant of 
entitlement to service connection for outpatient dental 
treatment purposes with respect to teeth #3, 13, 14, 15, 16,  
and 17.  No other award of service connection, either for 
compensation or treatment purposes, is warranted here.  The 
Board notes that in reaching these conclusions, the evidence 
is at least in equipoise, and the benefit of the doubt 
doctrine has been applied where appropriate.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for outpatient dental treatment purposes 
is granted for teeth #3, 13, 14, 15, 16, and 17, subject to 
governing criteria applicable to the payment of monetary 
benefits.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


